Case 0:18-cv-62535-RS Document 26 Entered on FLSD Docket 09/16/2019 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 18-62535-CIV-SMITH

 LIOR ELKAYAM,

             Plaintiff,

 v.

 FIRST NATIONAL BANK OF OMAHA,

           Defendant.
 ______________________________________/


            NOTICE OF COURT PRACTICE ON NOTICE OF SETTLEMENT

         THIS CAUSE is before the Court on the Mediation Report [DE 25] filed on September 13,

 2019, which indicates that the parties have reached a settlement in this matter. Upon consideration,

 it is

         ORDERED that

            1) the Parties shall file the appropriate dismissal documents for the Court’s

 consideration no later than October 16, 2019.

            2) All pending motions not otherwise ruled upon are DENIED AS MOOT.

            3) This case is CLOSED.

         DONE AND ORDERED in Fort Lauderdale, Florida, on this 16th day of September,

 2019.
